AO 245\3 (Rev. 02/[8) .ludgment iri a Criminal Case
Sheet l

UNITED STATES DisTRiCT COURT

Southem District of Ohio

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
JAMES R. ANDERSON § ease Number; ana-cam

) USM Number:
)
) Jose |V|. Lopez, Esq.
) Defei'idant’s Attomey

THE DEFENDANT:

E[l pleaded guilty to count(s,) 1 of the |nformation

l:l pleaded nolo contendere to count(s)

Which Was accepted by the court.
[:l was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
16 USC § 3372(3)(2)(3) Transportation or Se|| of Wildlife in Vio|ation of Federa| Law 12!17/2015 1
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

l:l The defendant has been found riot guilty on count(s)

l:l Count(s) |:] is |:l are dismissed on the motion of the United States.

 

_ _ It is ordered that the defendant_inust notify the Un_ited States attorney for this district within 30 da S of_any change of name, residence,
or mailing address until_all fines, restitution,_costs, and special assessments imposed by this Judgment are fu ly paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances

5/1/2019

 

Date of lmposition of Judgment

s/Sharon L. Ovington

 

Signature of Judge

Sharon L. Ovington, United States |V|agistrate Judge

 

Name and Title of Judge

5/3."2019

 

Date

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Sheet zl~Probation

JudgmentiPage 2 of 7

DEFENDANT: JAN|ES R. ANDERSON
CASE NUMBER; 3:18-Cr~117

PROBATION

You are hereby sentenced to probation for a term of :

6 months

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled Substance. You must submit to one drug test within 15 days of placement on
probation and at least two periodic drug tests thereafter, as determined by the court.
Z| The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
SL|bStanCE abUS€. (check z'fapplicable)
You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 2090l1 er seq.)
as directed by thc probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
where you reside, Work, are a student, or were convicted of a qualifying offense. (check zfappticable)
l:\ You must participate in an approved program for domestic violence (check i'fapplicab!e)
l:] YOu must make rBStitutiOH in accordance With l8 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check r'fapplicable)
You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
If this judgment imposes a Hne, you must pay in accordance with the Schedule of Payments sheet of this judgment
G. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
fines, or special assessments

°°!\’t_‘

El
[l

.U‘P

_‘§'D.°°.`“~'.O`

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2453 (Rev. 02/18) Judgment iri a Criminal Case

Sheet 4A _ Probation

 

Judgment_Page 3 of 7

 

DEFENDANT: JAMES R. ANDERSON
CASE NUMBER: 3218-cr-117

STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision These conditions are imposed because
they establish the basic expectations for your behavior while ori supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l.

2.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officerl

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activity If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overvr`ew ofProba!r`on and Supervr`sed
Relense Cona'i'tt'oiis, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

AO 245B (Rev. 02/18] Judgmcnt in a Criminal Case
Sheet 4D -- Probation

.iudgment_Page _4_ of __7#

DEFENDANT: JAN|ES R. ANDERSON
CASE NUMBER: 3:18-cr-117

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall perform 24 hours of community service With an agency approved in advance by the probation
officer during the first 4 months of supervision (This special condition has been satisfied by the defendant.)

2. The defendant, C&J Furs, and/or any other business operating from 1052 |Viain Drive, Wayne Lakes, Ohio are prohibited
from participation in any commercial transaction involving wild American Ginseng (F’anax quinquefo|ious)

AO 24513 (Rev. 02/18} Judgment in a Criminai Case
Shect 5 1 Criminal Mnnetary Penalties

Judgment _ Page 5 of 7
DEFENDANT: JAN|ES R. ANDERSON
CASE NUMBER: 3:18-cr-117

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment .IVTA Assessment* Fine Restitution
TOTALS $ 25.00 $ $ $
|:l The determination of restitution is deferred until . An Ameitded Jiidgmeiir iii a Cri'mi')ia! Case (AO 245C) will be entered

after such determination
|:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ce shall receive an approximately ro oitioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS s 0.00 $ O-OO

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth clay after the date of the judgment, pursuant to 18 U.S.C. § 3612(f}. All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:I The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|___l the interest requirement is waived for the |:l fine |:] restitution

|:l the interest requirement for the l:l fine i:l restitution is modified as follows:

* Justice for Victims ofTraflickin Act of2015, Pub. L. No. 114-22. _
** Findings for the total amount o losses .are required under Chapters 109A, 1 101 1 10A, and 1 13A of Title 18 for offenses committed on or
after September 13, i994, but before April 23, 1996.

AO 245B (Rev. UZi'l 8) Judgment in a Criminal Case
Sheet SA w Criminal Monetary Penalties

Judgmentil’age 6 of
DEFENDANT: JAMES R. ANDERSON
CASE NUMBER: 3218-Cr-117

ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

Pursuant to the P|ea Agreement, the defendant shall immediately forfeit approximately 75 pounds of wild American
Ginseng (F’anax quinquefoiious), seized on or about November 9, 2016, at 1052 |V|ain Drive, Wayne Lakes, Greenvi||e,
Ohio.

 

AO 2453 (Rev 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

Judgment ` Page 7 of _ 7

 

DEFENDANT: JAMES R. ANDERSON
CASE NUMBER: 3:18-Cr-117

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of$ 2500 due im.mediately, balance due

|:| notlaterthan ,or
|:| in accordance with |:| C, |:| D, |___| E,or ij Fbelow;or

B |:l Payment to begin immediately (may be combined with l:l C, l:l D, or [l F below); or

C l:l Payment in equal (e.g., weekiy, monthly quai-ierly) installments of S over a period of
(e.g., months oryears), to commence (e.g., 30 01'60 days) after the date of this judgment; or

D l:| Payment in equal (e.g., weekly, monthly quarterin installments of S _ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |:] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F i:] Special instructions regarding the payment of criminal monetary penalties:

Unless _the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposedl

I:l Joint and Several

Defendant and Co-Defendant Names and Case Numbers (r'ncliidi‘ng defendant nnnrbeij, Total Amount, Joint and Several Amount,
and corresponding payee1 if appropriate

C] The defendant shall pay the cost of prosecution
l:l The defendant shall pay the following court cost(s):

ij The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order; (1) assessment, (2) restitution principal1 (3} restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) IVTA assessment, (S) penalties, and (9) costs1 including cost of prosecution and court costs.

